   Case: 1:18-cv-01028 Document #: 139 Filed: 01/30/19 Page 1 of 5 PageID #:875




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

ARTURO DeLEON-REYES,                        )
                                            )
            Plaintiff,                      )   No. 18 C 1028
                                            )
            v.                              )   Hon. Andrea R. Wood
                                            )   District Judge
REYNALDO GUEVARA, et al.,                   )
                                            )   Hon. Sunil R. Harjani,
            Defendants.                     )   Magistrate Judge
                                            )


GABRIEL SOLACHE,                            )
                                            )
            Plaintiff,                      )   18 C 2312
                                            )
            v.                              )   Hon. Andrea R. Wood,
                                            )   District Judge
CITY OF CHICAGO, et al.,                    )
                                            )   Hon. Sunil R. Harjani,
            Defendants.                     )   Magistrate Judge
                                            )

                      RESPONSE TO MOTION TO TAKE
                    THE DEPOSITION OF ADRIANA MEJIA

      Plaintiffs ARTURO DELEON-REYES and GABRIEL SOLACHE, by their

respective attorneys, hereby respond to Defendants’ motion for leave to take the

deposition of incarcerated witness Adriana Mejia (Doc. 134), stating as follows:

      1.     Plaintiffs have no objection to taking the deposition of incarcerated

witness Adriana Mejia, who is an important witness in these cases. However, the

parties disagree about the order in which the questioning of Ms. Mejia should
   Case: 1:18-cv-01028 Document #: 139 Filed: 01/30/19 Page 2 of 5 PageID #:876




proceed at that deposition. In this response, Plaintiffs set out their reasons why

they should be permitted to question Ms. Mejia first.

      2.     Ms. Mejia has repeatedly, consistently, and falsely implicated

Plaintiffs in murders that they did not commit. After Ms. Mejia murdered Jacinta

and Mariano Soto in March 1998, she kidnapped their two young children,

pretending that their newborn daughter was her own child. In fact, Ms. Mejia had

never been pregnant, though she had tricked her family and friends into thinking

otherwise. When police discovered what Ms. Mejia had done, she lied about where

the children had come from, telling the police that a woman she had never met had

obtained the baby for her and had left her in charge of the older child. When her

story did not hold water, she switched to another lie: that Plaintiffs had joined her

in violently murdering two people and stealing their children in exchange for a few

hundred dollars. That lie was a story fabricated by Defendants. And as a result of

that lie and the misconduct of Defendants, Plaintiffs were convicted and spent

decades incarcerated for a crime they did not commit. Throughout that ordeal, Ms.

Mejia has stuck to the false story that she concocted with Defendants, blaming

Plaintiffs for the crimes that she committed. Most recently, Ms. Mejia repeated her

false story during an interview with the City of Chicago in 2014, which was

conducted as part of the City’s investigation of Defendant Guevara.

      3.     Federal Rule of Civil Procedure 30(c) dictates that “[t]he examination

and cross-examination of a deponent proceed as they would at trial under the

Federal Rules of Evidence, except Rules 103 and 615.” FED. R. CIV. P. 30(c)(1).




                                          2
   Case: 1:18-cv-01028 Document #: 139 Filed: 01/30/19 Page 3 of 5 PageID #:877




Federal Rule of Evidence 611 provides that this Court has discretion to control the

mode and order of examination of witnesses. FED. R. EVID. 611. Similarly, Federal

Rule of Civil Procedure 26(d) authorizes the Court to order the sequence of

discovery. FED. R. CIV. P. 26(d), Advisory Committee Notes to 1970 Amendment

(“The court may upon motion and by order grant priority in a particular case.”). See

generally Occidental Chem. Corp. v. OHM Remediation Services, 168 F.R.D. 13, 14

(W.D.N.Y. 1996); Smith v. Logansport Community Sch. Corp., 139 F.R.D. 637, 642

(N.D. Ind. 1991). In short, deciding how a witness should be questioned at a

deposition is left to the discretion of the Court, guided by the principles that will

ultimately govern presentation of the testimony at trial.

       4.     In this instance, Ms. Mejia is a witness aligned completely with

Defendants and is wholly adverse to Plaintiffs. She has and continues to tell a lie

implicating Plaintiffs in murder, and that lie constitutes Defendants’ theory of this

civil case. As a result, Plaintiffs intend at trial to call Ms. Mejia in their cases-in-

chief, as an adverse witness, and to subject her to rigorous cross-examination.

       5.     Ms. Mejia’s deposition testimony should therefore proceed in the same

order that it will be presented at trial, particularly considering that her deposition

testimony may become her trial testimony. Plaintiffs should be permitted to begin

the questioning of Ms. Mejia, and for the first time ever subject her story to cross-

examination under oath. After that, Defendants can asks questions of her eliciting

the story she has provided for them numerous times before. If questioning

proceeded in the contrary order—as Defendants would have it—that testimony




                                             3
   Case: 1:18-cv-01028 Document #: 139 Filed: 01/30/19 Page 4 of 5 PageID #:878




would be impossible to use at trial, and it would unfairly provide Defendants the

opportunity to elicit their own theory of the case from a friendly witness before

Plaintiffs have any opportunity to subject that story to scrutiny. See Lumpkin v.

Kononov, 2013 WL 1343666, at *1 (N.D. Ind. Apr. 3, 2013) (“[T]he party whose

witness is being deposed generally knows what the witness’s testimony will be, and

the purpose of the deposition is to allow the other side to find out what the witness

knows about the matter.”).

      6.     For these reasons, Plaintiffs respectfully requests that they be

permitted to examine Ms. Mejia first at her deposition.

                                        RESPECTFULLY SUBMITTED,


/s/ Steven Art                          /s/ Jan Susler
Arthur Loevy                            Jan Susler
Jon Loevy                               John L. Stainthorp
Anand Swaminathan                       Ben H. Elson
Rachel Brady                            People’s Law Office
Sean Starr                              1180 N. Milwaukee, 3rd Floor
Loevy & Loevy                           Chicago, IL 60642
311 N. Aberdeen, 3rd floor              (773) 235-0070
Chicago, IL 60607                       Attorneys for Gabriel Solache
(312) 243-5900
Attorneys for Arturo DeLeon-Reyes




                                          4
   Case: 1:18-cv-01028 Document #: 139 Filed: 01/30/19 Page 5 of 5 PageID #:879




                          CERTIFICATE OF SERVICE

      I, Steven Art, an attorney, hereby certify that on January 30, 2019, I filed the

foregoing RESPONSE TO MOTION TO TAKE THE DEPOSITION OF ADRIANA

MEJIA using the Court’s CM/ECF system, which effected service on all counsel of

record.


                                              /s/ Steven Art
                                              Attorney for Arturo DeLeon-Reyes




                                          5
